DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  “the method for purifying” should be corrected to have the same language as in claim 1, “purification method“.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim(s) 1, the instant claim term “advantageously” renders claim 1 indefinite because it is unknown if the limitation of “uninterrupted” is required or not.  Examiner suggests either “optionally” or “preferably” to leave as an option or deletion of “advantageously” to actively claim “uninterrupted.”  Instant claim 10 has the same indefiniteness due to “advantageously.”
In regards to claim(s) 9, the instant claim term “in particular” renders claim 9 indefinite because it is unknown if the limitations that follow are required or not. Examiner suggests either “optionally” or “preferably” to leave as an option or deletion of “in particular” to actively claim the materials that follow in the claim.
The balance of the claims are rejected due to dependency.

Prior Art Rejections
The instant claims are free of prior art rejections.
Allowable Subject Matter
Assuming the above 35 USC 112 rejection and claim objection are obviated by amendment, the following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a purification method of a carrier gas which comprises oxygenated impurities in a first oxidation degree, the method comprising circulation of the carrier gas through and along a direction XX’ of a filter comprising an oxygen scavenger material which has a redox potential E°, and of which a first portion is in a reduced redox state, the filter scavenging oxygen, the filter is ceramic and has open porosity, wherein the method comprising an application of an electric potential greater than E° during a main purification cycle CP.   Thomson (US 6641789 B1) is the closest prior art disclosing a method of purification of exhaust gases wherein a reaction chamber contains an oxidizable material which in use undergoes redox reactions with nitrogen oxides to generate nitrogen and an oxide of the oxidizable material.  The oxidizable material is regenerated using an electromotive force (abstract).  Thomson discloses that the applied voltage is greater than E° (col. 3, lines 18-20) and that potential is applied the same time when the purification cycle is going (col. 11-17).  However, Thomson’s description of the reactor itself is limited.   At best, Thomson’s description of the prior art would be the most likely structure considered, where the reactor would be considered a catalytic device comprising a surrounding metal shell or casing which houses a ceramic or metal monolith which comprises a plurality of parallel flow channels which contain the catalytic material (col. 1, lines 16-27).  Thomson discloses that the oxidizable material is porous (col. 6, lines 11-16).  However, Thomson does not explicitly disclose circulation of the carrier gas.  Instead, Thomson discloses a single pass of the exhaust gas through the reaction chamber and a further reaction chamber upstream (abstract).  Thomson teaches this is used for exhaust gases generated by automotive combustion engines, where circulation is not taught.  EP-A-3037151, as submitted on Applicant's Information Disclosure Statement on 22 May 2020, and using Deseure (US 20160177458 A1) for translation, appears to constitute the closest prior art. Indeed, Deseure discloses a method for purifying a gas comprising CO, H2O and NO (see paragraph [0125] of Deseure), that is to say oxygenated impurities in a first degree of oxidation. The method of Deseure comprises (see also figures 7A and 7B) circulating the carrier gas through and in a direction XX' of a filter (see porous block 112, 112a), the filter being made from an oxygen trapping material which has a redox potential E°, and of which a first portion (see zone 40 in figure 1) is in a reduced redox state (see paragraph [0046]) and within which the oxygenated impurities are trapped and/or pass from the first degree of oxidation to a second degree of oxidation. The oxygen trapping material of Deseure is the same as that of the present application.  Consequently, the electrochemical phenomena involved should therefore be the same.  The method of present claim 1 differs from that of Deseure in that it comprises applying, to the filter, an electrical potential V during a main purification cycle CP, the electrical potential V applied to the filter being higher, in absolute value, than the redox potential E°.  It would not have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Deseure and Thomson because Deseure and Thomson have different fields of endeavor, specifically circulated, carrier gas purification and single pass exhaust gas purification, respectively.  Additionally, Deseure teaches controlling the process by estimating a derivative dIm/dt and estimating the length of material reduced by the current as a function of the values the current and its derivative (abstract), a method different than potential control as instantly claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794